05/14/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0489


                                         DA 19-0489
                                      _________________

STATE OF MONTANA,

             Plaintiff and Appellee

      v.                                                           ORDER

KYLE W. NELSON,

             Defendant and Appellant,
                                      _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on May 13, 2020, this Court has determined that the brief does not
comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. 12(1)(i) requires the appellant’s brief be appended with the relevant
judgment, order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or
decision(s) from which the appeal is taken together with any written memorandum or
rationale of the court, and those pages of the transcript containing any oral ruling in
support.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court this brief with an appendix
to support the submitted brief as necessary to comply with the specified Rule and that the
Appellant shall serve copies of the brief with appendix on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the resubmitted brief and
appendix.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                            Electronically signed by:
                                                                                Ingrid Gustafson
                                                                       Justice, Montana Supreme Court
                                                                                  May 14 2020